Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/15/2020 and 10/09/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12, 14-15, 18-27, 34, 36-37, 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (WO 2017/181838 A1).
Regarding claim 1, Wang discloses an attachment for use with a food processing system comprising: a sealable body (7) including a wall (Figs. 1 and 6) and a processing chamber (71); a chamber opening formed in said sealable body (5 and Fig. 3); and a vacuum passage (9) arranged in fluid communication with said chamber opening (Fig. 8), said vacuum passage being associated with at least one of said wall and said processing chamber of said sealable body (Fig. 8).

Regarding claim 3, Wang discloses a portion of said vacuum passage is integrally formed with said wall of said sealable body (Fig. 8).
Regarding claim 4, Wang discloses a vacuum passage is arranged at a side of said sealable body, external to said wall and said processing chamber (Fig. 8).
Regarding claim 5, Wang discloses a secondary structure (17) connected to a wall, wherein said secondary structure and said wall cooperate to define at least a portion of said vacuum passage (Fig. 8).
Regarding claim 12, Wang discloses a portion of said vacuum passage extends through said processing chamber (Fig. 2).
Regarding claim 14, Wang discloses a vacuum passage is at least partially defined by a rigid tube (Fig. 1 and ¶ [0104] ‖ 3-5).
Regarding claim 15, Wang discloses a vacuum chamber (53) connected to a vacuum passage and said chamber opening (Figs. 2 and 3).
Regarding claim 18, Wang discloses a vacuum sealing assembly (A in Fig. 2 and 11 in Fig. 5) arranged within said chamber opening (Figs. 2 and 3).
Regarding claim 19, Wang discloses a release mechanism (8) associated with said processing chamber (Figs. 1 and 6), wherein said release mechanism is movable to fluidly couple said processing chamber to an ambient atmosphere external to said sealable body (Figs. 1 and 6).
Regarding claim 20, Wang discloses a sealable body has a first orientation when separated from said food processing base and a second orientation when connected to said food processing base (Fig. 2 and ¶ [0092] ‖ 1-3).
Regarding claim 21, Wang discloses a sealable body has a first orientation when separated from said food processing base and when connected to said food processing base (Fig. 8 and ¶ [0072] ‖ 1-3).

Regarding claim 23, Wang discloses a vacuum system is arranged adjacent a first side of said food processing base, and said vacuum passage is aligned with said first side of said food processing base when installed to said food processing base (Fig. 1).
Regarding claim 24, Wang discloses a portion of said vacuum passage is at least partially defined by said wall (Fig. 8).
Regarding claim 25, Wang discloses a portion of said vacuum passage is integrally formed with said wall of said sealable body (Fig. 8).
Regarding claim 26, Wang discloses a vacuum passage is arranged at a side of said sealable body, external to said wall and said processing chamber (Fig. 8).
Regarding claim 27, Wang discloses a secondary structure (17) connected to a wall, wherein said secondary structure and said wall cooperate to define at least a portion of said vacuum passage (Fig. 8).
Regarding claim 34, Wang discloses a portion of said vacuum passage extends through said processing chamber (Fig. 2).
Regarding claim 36, Wang discloses a vacuum passage is at least partially defined by a rigid tube (Fig. 1 and ¶ [0104] ‖ 3-5).

Regarding claim 40, Wang discloses a vacuum sealing assembly (A in Fig. 2) arranged within said chamber opening (Figs. 2 and 3).
Regarding claim 41, Wang discloses a release mechanism (8) associated with said processing chamber (Figs. 1 and 6), wherein said release mechanism is movable to fluidly couple said processing chamber to an ambient atmosphere external to said sealable body (Figs. 1 and 6).
Regarding claim 42, Wang discloses a sealable body has a first orientation when separated from said food processing base and a second orientation when connected to said food processing base (Fig. 8 and ¶ [0072] ‖ 1-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chastin M. Brundidge whose telephone number is (571) 272-6331.  The examiner can normally be reached on Mon-Fr 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHASTIN M. BRUNDIDGE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725